Citation Nr: 1221624	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-08 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for residuals of a right foot injury and, if so, whether service connection is warranted for the claimed disorder.

2. Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as acid reflux.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from May 1973 to March 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of service connection for residuals of a right foot disorder and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A December 1993 rating decision denied the Veteran's claim of entitlement to service connection for residuals of a right foot injury.  The Veteran was notified of his appellate rights, but did not complete an appeal of this rating decision.

2. Evidence received since the December 1993 rating decision is not cumulative of the evidence of record at the time of the December 1993 denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of a right foot injury and raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The December 1993 rating decision which denied the Veteran's claim of service connection for residuals of a right foot disorder is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the December 1993 rating decision in connection with Veteran's claim of service connection for residuals of a right foot disorder is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's application to reopen, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

In a December 1993 rating decision, the RO denied the Veteran's initial claim of service connection for residuals of a right foot injury.  At that time, the RO considered service treatment records and statements from the Veteran.  The RO determined that service connection for residuals of a right foot injury was not warranted because the evidence indicated the Veteran's in-service right foot injury had resolved prior to service discharge.  The Veteran was notified of this decision and of his procedural and appellate rights by letter in January 1994.  He did not complete an appeal of this decision.  Thus, it is final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103.

However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The evidence received since the December 1993 rating decision includes a large number of VA treatment records and further statements from the Veteran.  Significantly, the VA treatment records indicate the Veteran has reported consistent right foot pain since service.  See, e.g., April 2008 VA physician note.  As noted above, the RO determined at the time his previous claim was denied in December 1993 that the Veteran's right foot injury had fully resolved prior to service discharge.

The Board concludes that the VA treatment records are new and material with respect to the issue of service connection for residuals of a right foot injury.  They were not previously of record at the time of the December 1993 rating decision.  They are not cumulative of prior records because they provide an indication of a continuity of symptomatology.  Previously, the record contained no such evidence.  The evidence is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim.  These VA treatment records bear substantially upon the specific matters under consideration as they relate to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the Veteran's claim for service connection.  Consequently, the Veteran's claim of entitlement to service connection for residuals of a right foot injury is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for residuals of a right foot injury is reopened; to this extent only, the claim is granted.


REMAND

The RO had declined to reopen the claim of service connection for residuals of a right foot injury.  The Board's decision reopens this claim.  Absent a waiver from the Veteran, the claims must be remanded for de novo review by the RO.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

The Veteran contends that he suffers from a right foot disorder and acid reflux, diagnosed as GERD, as directly related to active service.  

Service treatment records indicate the Veteran was noted to have bilateral pes planus at enlistment.  In June 1973, he complained of pain in both Achilles tendons, left greater than right.  The assessment was pes planus and Achilles tendonitis.  He was treated for a sprained right foot in March 1974.  In October 1973, the Veteran was treated for stomach pains and excess gas after eating.  The record includes a signed statement from the Veteran, dated in service, indicating that he was afforded a physical examination within days of separation from service; however, a copy of that examination is not of record.  In light of the in-service treatment and the Veteran's current contentions, a remand is necessary to provide him with a VA examination to determine whether his currently diagnosed GERD or any current right foot disability is etiologically related to his active service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers who treated him for stomach or right foot complaints since service.  After securing the necessary release, obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any right foot disability.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  

Based on the examination and review of the record, the examiner should offer a current diagnosis of any right foot disability.  For any such disability diagnosed, the examiner should then provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that such disability is etiologically related to the Veteran's active military service?  The examiner should specifically comment on the Veteran's assertion of a continuity of symptomatology.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his currently diagnosed GERD.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  

Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's GERD is etiologically related to the his active military service?  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


